DETAILED ACTION
The Amendment filed on December 23rd, 2020 has been entered and made of record.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Anup Suresh on February 25th, 2021. During the telephone conference, Mr. Suresh has agreed and authorized the Examiner to amend claims 1-3, 5, 7-8, 11-13, 15, 18 & 20 and to cancel claim 6.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims
Replacing claims 1-3, 5, 7-8, 11-13, 15, 18 & 20 and canceling claim 6 as following:
Claim 1: (Currently amended) An apparatus comprising:
a plurality of memory components;
an encryption key generator comprising:
a deterministic random number generatora first random number as a salt and to generate a second random number as a media encryption key, the media encryption key configured to encrypt data in the plurality of memory components
an encryption block to receive the salt and an access key and to generate a media key encryption key by use of a first encryption algorithm, the access key being received from a host device coupled to the apparatus; and
a wrapping block to receive the media key encryption key, to receive the media encryption key, and to generate an encrypted media encryption key by use of a second encryption algorithm;
a non-volatile memory to store the encrypted media encryption key; and
firmware having instructions to transition the apparatus to and from a secure state using the encrypted media encryption key, the secure state determining access to the data in the plurality of memory components.

Claim 2: (Currently amended) The apparatus of claim 1, wherein the apparatus is a four state apparatus having

Claim 3: (Currently amended) The apparatus of claim 2, wherein the firmware has the operation comprising 

Claim 6: (Canceled)

Claim 7: (Currently amended) A non-volatile dual in-line memory module comprising:
a plurality of volatile memory components;
a first non-volatile memory in which to dump contents of the volatile memory components upon detection of a power failure;
a non-volatile controller to control the plurality of volatile memory components and the non-volatile memory;
an encryption key generator comprising:
a deterministic random number generatora first random number as a salt and to generate a second random number as a media encryption key to encrypt data in the plurality of volatile memory components
an encryption block to receive the salt and an access key and to generate a media key encryption key by use of a first encryption algorithm, the access key being received from a host device coupled to the non-volatile dual in-line memory module; and
a wrapping block to receive the media key encryption key, to receive the media encryption key, and to generate the encrypted media encryption key by use of a second encryption algorithm;
a second non-volatile memory to store the encrypted media encryption key; and
firmware having instructions to transition the non-volatile controller to and from a secure state using the encrypted media encryption key, the secure state determining access to the data in the plurality of volatile memory components.

Claim 8: (Currently amended) The non-volatile dual in-line memory module of claim 7, wherein the non-volatile controller is operated as a four state device having

Claim 11: (Currently amended) The non-volatile dual in-line memory module of claim 7, wherein the firmware has instructions to:
move keys and call [[an]] the first encryption algorithm to generate [[a]] the media key encryption key for wrapping or unwrapping the media encryption key;

execute application program interface calls that comprise
check, track, and update the state of the non-volatile controller; and
maintain a log status with respect to error handling.

Claim 12: (Currently amended) A system comprising:
a non-volatile dual in-line memory module configured to operatively couple to a host device, the non-volatile dual in-line memory module comprising
dynamic random-access memory components;
a NAND flash memory in which to dump contents of the dynamic random-access memory components upon detection of a power failure;
a non-volatile controller to control the dynamic random-access memory components and the NAND flash memory;
an encryption key generator comprising:
a deterministic random number generatora first random number as a salt and to generate a second random number as a media encryption key to encrypt data in the dynamic random-access memory components
an encryption block to receive the salt and an access key and to generate a media key encryption key by use of a first encryption algorithm, the access key being received from the host device coupled to the system; and
a wrapping block to receive the media key encryption key, to receive the media encryption key, and to generate the encrypted media encryption key by use of a second encryption algorithm;
a NOR flash memory to store the encrypted media encryption key; and
firmware having instructions to transition the non-volatile controller to and from a secure state using the encrypted media encryption key, the secure state determining access to the data in the dynamic random-access memory components.

Claim 13: (Currently amended) The system of claim 12, wherein the non-volatile controller is operated as a four state device having

Claim 15: (Currently amended) The system of claim 14, wherein the firmware has instructions to perform an operation that transitions from the secure_locked state using 

Claim 18: (Currently amended) A method comprising:
generating, by a deterministic random number generator of an encryption key generator, a first random number as a salt;
generating, by [[a]] the deterministic random number generator, a seond random number as a media encryption key to encrypt data in a plurality of memory components of an apparatus;

generating, by an encryption block of the encryption key generator, a media key encrypted key using a first encryption algorithm, the salt, and an access key, the access key being 
generating, by a wrapping block of the encryption key generator, an encrypted media encryption key by using a second encryption algorithm to wrap and the media key encrypted key to wrap 
storing the encrypted media encryption key in a non-volatile memory of the apparatus; and
transitioning the apparatus to and from a secure state using the encrypted media encryption key, the secure state determining access to the data in the plurality of memory components.

Claim 20: (Currently amended) The method of claim 19, comprises 
generating an erase key;

sending the wrapped erase key to the non-volatile memory.

Examiner’s Statement of reason for Allowance
Claims 6 and 16 were canceled. Claims 1-5, 7-15 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to an apparatus, a system and a method for key encryption handling. The closest prior arts, as previously recited, Sanvido (U.S. Pub. Number 2009/0110191) and Kahler (U.S. Pub. Number 2011/0261964) are also generally direct to various aspects for encrypting data on storage devices using an intermediate key and redundant key server encryption environment. However, none of Sanvido and Kahler teaches or suggests, alone or in combination, the particular combinations of steps or elements as recited in the independent claims 1, 7, 12 and 18. For example, none of the cited prior arts teaches or suggests the elements of “a plurality of memory components; an encryption key generator comprising: a deterministic random number generator configured to generate a first random number as a salt and to generate a second random number as a media encryption key, the media encryption key configured to encrypt data in the plurality of memory components; an encryption block to receive the salt and an access key and to generate a media key encryption key by use of a first encryption algorithm, the access key being received from a host device coupled to the apparatus; and a wrapping block to receive the media key encryption key, to receive the media encryption key, and to generate an encrypted media encryption key by use of a second encryption algorithm; a non-volatile memory to store the encrypted media encryption key; and firmware having instructions to transition the apparatus to and from a secure state using the encrypted media encryption key, the secure state determining access to the data in the plurality of memory components.” Therefore, the claims are allowable over the cited prior arts.
Claims 2-5, 8-11, 13-15, 17 and 19-21 are allowed because of their dependence from independent claims 1, 7, 12 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
           
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 




/KHOI V LE/
Primary Examiner, Art Unit 2436